Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
Claims 1-6, 8, 12, 20-27 are allowed as indicated previously.
Claims 13-19 are allowed because the prior art fail to teach
a distributed sensing system comprising:
a first plurality of integrated sensor assemblies distributed along a first horizontal axis and a vertical axis at intervals corresponding to a first set of vertical levels of an agricultural environment,
wherein:
the first horizontal axis is substantially orthogonal to the vertical axis;
a first integrated sensor assembly of the first plurality of integrated sensor assemblies, located at a first level of the first set of vertical levels, comprises at least a first sensor and a second sensor;
a second integrated sensor assembly of the first plurality of integrated sensor assemblies, located at a second level of the first set of vertical levels, comprises at least a third sensor and a fourth sensor;
the first level and the second level correspond to different levels of the agricultural environment; and
at least the first sensor and the third sensor are different, in combination with the remaining limitations of claims 14-19.

Claims 28-34 are allowed because the prior art fail to teach a distributed sensing system for controlled environment agriculture (CEA) in a growing area, the system comprising:
a first plurality of sensors distributed along a first horizontal axis and a vertical axis at intervals corresponding to a first set of vertical levels of an agricultural environment, the first plurality of sensors comprising:
a first subset of sensors distributed along the first horizontal axis at substantially regular intervals defined by a first pitch and located at a first level of the first set of vertical levels; and
a second subset of sensors distributed along the first horizontal axis at substantially regular intervals defined by a second pitch different than the first pitch and located at a second level of the first set of vertical levels, wherein:
the first horizontal axis is substantially orthogonal to the vertical axis; and the first level and the second level correspond to different levels of the agricultural environment, in combination with the remaining limitations of claims 29-34.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        November 01, 2021